Case 2:85-cv-04544-DMG-AGR Document 702 Filed 11/12/19 Page 1 of 6 Page ID #:33706



                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES—GENERAL

    Case No.     CV 85-4544-DMG (AGRx)                                      Date   November 12, 2019

    Title Jenny L. Flores, et al. v. William P. Barr, III, et al.                         Page    1 of 6


    Present: The Honorable       DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

                  KANE TIEN                                                NOT REPORTED
                  Deputy Clerk                                              Court Reporter

       Attorneys Present for Plaintiff(s)                           Attorneys Present for Defendant(s)
                None Present                                                  None Present

   Proceedings: IN CHAMBERS - ORDER RE PLAINTIFFS’ MOTION FOR
                ATTORNEYS’ FEES [550]

                                                  I.
                                            INTRODUCTION

          On June 21, 2018, Defendants filed an Ex Parte Application for Limited Relief from the
   Flores Settlement Agreement (“Ex Parte Application”). [Doc. # 435.] On July 9, 2018, the Court
   denied the Ex Parte Application (“July 9, 2018 Order”). [Doc. # 455.] Defendants filed a notice
   of appeal and later dismissed the appeal on April 26, 2019. [Doc. # 539.]

           On May 28, 2019, Plaintiff filed a Motion for Attorneys’ Fees under the Equal Access to
   Justice Act (“EAJA”), 28 U.S.C. § 2412(d), for $42,359 in attorneys’ fees incurred in opposing
   the Ex Parte Application. [Doc. #545.] Because Plaintiffs failed to comply with Local Rule 7-3,
   the Court denied Plaintiffs’ motion without prejudice to refiling after compliance. [Doc. #546.]
   In accordance with Local Rule 7-3, Plaintiffs’ counsel met and conferred with Defendants and
   filed an Amended Motion for Attorney’s Fees seven days thereafter, on June 7, 2019 (“Amended
   Motion”). [Doc. #550.] Defendants filed an opposition to Plaintiffs’ Amended Motion on July
   12, 2019. [Doc. # 597.]

           Upon order by the Court [Doc. # 601], the parties submitted—and the Court approved—a
   joint proposal regarding provision of notice of Plaintiffs’ Amended Motion to Flores class
   members. [Doc. ## 607, 612.] According to the parties’ Joint Status Report filed on September
   27, 2019, Plaintiffs’ counsel received no objections from class members or their caregivers during
   the period for submitting objections. [Doc. # 689.] Plaintiffs thereupon filed a reply in support of
   their Amended Motion. [Doc. 691.]

            For the reasons discussed below, the Court GRANTS Plaintiffs’ Amended Motion.



    CV-90                             CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk KT
Case 2:85-cv-04544-DMG-AGR Document 702 Filed 11/12/19 Page 2 of 6 Page ID #:33707



                                      UNITED STATES DISTRICT COURT
                                     CENTRAL DISTRICT OF CALIFORNIA
                                        CIVIL MINUTES—GENERAL

    Case No.         CV 85-4544-DMG (AGRx)                                            Date      November 12, 2019

    Title Jenny L. Flores, et al. v. William P. Barr, III, et al.                                    Page    2 of 6


                                                         II.
                                                      ANALYSIS

          Under the EAJA, “a court shall award to a prevailing party other than the United States
   fees and other expenses . . . unless the court finds that the position of the United States was
   substantially justified or that special circumstances make an award unjust.” 28 U.S.C. § 2412(d).
   The Court also has discretion to determine whether the requested fees are reasonable. Pierce v.
   Underwood, 487 U.S. 552, 571 (1988).

           Defendants do not dispute that Plaintiffs are the prevailing parties in this action under the
   EAJA. Instead, Defendants argue that Plaintiffs did not timely file their request for attorneys’ fees
   within 30 days of final judgment and are not entitled to equitable tolling. Alternatively, Defendants
   contend that the Court should deny Plaintiffs’ attorneys’ fee request in its entirety because
   Defendants “have substantial justification due to special circumstances.” Opp. at 9 [Doc. # 597]
   (capitalizations omitted). Defendants also argue that Plaintiffs’ demand for enhanced hourly rates
   is unreasonable and that the fees awarded should be reduced accordingly. The Court addresses
   each argument in turn.

   A.       Timeliness

           To obtain fees pursuant to the EAJA, a party must, “within thirty days of final judgment in
   the action, submit to the court an application for fees and other expenses.” 28 U.S.C.
   § 2412(d)(1)(B). Defendants concede that Plaintiffs initially filed a timely motion on May 28,
   2019. See Defs.’ Opp. at 7 [Doc. # 597].1 The Court denied that motion without prejudice to
   refiling after complying with Local Rule 7-3, which is precisely what Plaintiffs did.

          The Court rejects Defendants’ frivolous contention that Plaintiffs did not timely file their
   motion. Because Plaintiffs indisputably “submit[ted] to the court an application for fees” within
   30 days of the final order, the Court finds that Plaintiffs met the 30-day requirement.

   B.       Substantial Justification and Special Circumstances

          Defendants argue that they “have substantial justification due to special circumstances,”
   apparently conflating the two exceptions to awarding fees and expenses to prevailing parties under
   the EAJA. See 28 U.S.C. § 2412(d) (awarding fees “unless the court finds that the position of the
   United States was substantially justified or that special circumstances make an award unjust”).

            1
                All page references herein are to page numbers inserted by the CM/ECF system.

    CV-90                                    CIVIL MINUTES—GENERAL                        Initials of Deputy Clerk KT
Case 2:85-cv-04544-DMG-AGR Document 702 Filed 11/12/19 Page 3 of 6 Page ID #:33708



                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA
                                   CIVIL MINUTES—GENERAL

    Case No.     CV 85-4544-DMG (AGRx)                                         Date   November 12, 2019

    Title Jenny L. Flores, et al. v. William P. Barr, III, et al.                            Page    3 of 6


   Defendants specifically assert that they “were substantially justified in bringing their [Ex Parte
   Application] because they were required to do so by the Executive Order [No. 13841], and recent
   injunctions [in Ms. L. v. United States Immigration & Customs Enf’t (“ICE”), 310 F. Supp. 3d
   1133 (S.D. Cal. 2018)] had raised special circumstances of particularly novel and complex issues
   in this matter.” Opp. to Pls.’ Am. Mot. at 9 [Doc. # 597]. But they also appear to argue that the
   Ms. L. injunction substantially justified Defendants’ position and Executive Order No. 13841
   raised new questions that constituted special circumstances.

          The Court examines first whether either the Executive Order or the Ms. L. case
   substantially justified Defendants’ position, then whether either constituted special circumstances
   making Plaintiffs’ requested fee award unjust.

            1. Substantial Justification

           “The test for whether the government is substantially justified is one of ‘reasonableness.’”
   Gonzales v. Free Speech Coal., 408 F.3d 613, 618 (9th Cir. 2005). “Put another way, substantially
   justified means there is a dispute over which ‘reasonable minds could differ.’” Id. (quoting League
   of Women Voters v. FCC, 798 F.2d 1255, 1260 (9th Cir. 1986)); see also Pierce, 487 U.S. at 566
   n.2 (finding that a position can be substantially justified “even though it is not correct . . . if it has
   a reasonable basis in law and fact”). In analyzing the reasonableness of the government’s position,
   the court must consider the totality of the circumstances, which incorporates both the underlying
   governmental action and the government’s litigation position. See Kali v. Bowen, 854 F.2d 329,
   332 (9th Cir. 1988); see also Rawlings v. Heckler, 725 F.2d 1192, 1196 (9th Cir. 1984).

            It is Defendant’s burden to describe why their position was substantially justified, and their
   cursory references to Executive Order 13841 and Ms. L. do not demonstrate that the government’s
   positions were substantially justified. See Opp. at 9–10; Kali, 854 F.2d at 332. For the reasons
   articulated in the Court’s July 9, 2018 Order and other prior orders, Defendants did not have a
   reasonable basis in fact or law for seeking an amendment to the Flores Agreement to apply
   different standards for detaining accompanied and unaccompanied minors. See July 9, 2018 Order
   at 3–4 [Doc. # 455] (“Defendants now seek to hold minors in indefinite detention in unlicensed
   facilities, which would constitute a fundamental and material breach of the parties’ Agreement.”);
   see also Ord. Granting Pls.’ Mot. for Attorneys’ Fees and Costs (“November 14, 2017 Order”) at
   3 [Doc. # 383] (“[T]o the extent Defendants did not apply the Agreement to accompanied minors
   in detention, such conduct was unreasonable and not substantially justified.”); Flores v. Johnson,
   212 F. Supp. 3d 864, 871–73 (C.D. Cal. 2015) (“In light of the Agreement’s clear and unambiguous
   language, which is bolstered by the regulatory framework in which the Agreement was formed
   and Defendants’ past practice, the Court finds that the Agreement applies to accompanied

    CV-90                               CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk KT
Case 2:85-cv-04544-DMG-AGR Document 702 Filed 11/12/19 Page 4 of 6 Page ID #:33709



                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
                                  CIVIL MINUTES—GENERAL

    Case No.     CV 85-4544-DMG (AGRx)                                     Date   November 12, 2019

    Title Jenny L. Flores, et al. v. William P. Barr, III, et al.                        Page    4 of 6


   minors.”); Flores v. Lynch, 828 F.3d 898, 908 (9th Cir. 2016) (“[T]he Settlement unambiguously
   applies to accompanied minors.”). The Court incorporates its previous discussion of the Ms. L.
   preliminary injunction in finding that Ms. L. did not provide a reasonable basis for modifying the
   Flores Agreement. See July 9, 2018 Order at 4–7.

          “[A] string of losses can be indicative” of whether the government’s position is
   substantially justified. Gonzalez, 408 F.3d at 618 (quoting Pierce, 487 U.S. at 569). Neither
   Executive Order No. 13841 nor Ms. L. substantially justified Defendants’ position.

            2. Special Circumstances

           To meet Defendants’ burden of showing special circumstances warranting a denial of fees,
   “[their] showing must be a strong one.” Herrington v. Cnty. of Sonoma, 883 F.2d 739, 744 (9th
   Cir. 1989). Defendants argue that “novel and complex challenges . . . with regard to the issue of
   keeping families together in family residential centers” constitute special circumstances. Opp. at
   10. Defendants cite to EAJA’s legislative history, explaining that “[the special circumstances]
   ‘safety valve’ helps to ensure that the Government is not deterred from advancing in good faith
   the novel but credible extensions and interpretations of the law that often underlie vigorous
   enforcement efforts.” Id. (quoting H.R. Rep. No. 96-1418, at 11 (1980)). This “‘safety valve’
   gives ‘the court discretion to deny awards where equitable considerations dictate an award should
   not be made.’” Scarborough v. Principi, 541 U.S. 401, 423 (2004) (quoting H.R. Rep. No. 96-
   1418, at 11 (1980)).

            The Government has not advanced “in good faith” any “novel but credible extensions and
   interpretations of the law,” and therefore no equitable considerations weigh against granting
   Plaintiffs’ fee request. See H.R. Rep. No. 96-1418, at 11 (1980). Executive Order No. 13841
   purports to require the Attorney General to file a request with this Court to modify the Flores
   Agreement “in a manner that would permit the Secretary, under present resource constraints, to
   detain alien families together throughout the pendency of criminal proceedings for improper entry
   or any removal or other immigration proceedings.” Affording Congress an Opportunity to Address
   Family Separation, Exec. Order No. 13841, 83 Fed. Reg. 29435, 29435 (June 20, 2018). This
   requirement deliberately ignores Defendants’ own explicit commitments in the Flores Agreement
   and contravenes this Court’s multiple orders interpreting that Agreement to require eligible minors
   to be paroled to the least restrictive setting available during removal proceedings. See, e.g., Order
   re Pls.’ Mot. to Enforce and Appoint a Special Monitor at 23–27 [Doc. # 363]. And Defendants’
   “tortured interpretation of the Flores Agreement” in light of Ms. L. is neither a novel nor credible
   interpretation of the law that merits the special circumstances exception to awarding fees. See July
   9, 2018 Order at 5. Again incorporating the previous discussion of the Ms. L. preliminary

    CV-90                             CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk KT
Case 2:85-cv-04544-DMG-AGR Document 702 Filed 11/12/19 Page 5 of 6 Page ID #:33710



                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
                                  CIVIL MINUTES—GENERAL

    Case No.     CV 85-4544-DMG (AGRx)                                     Date    November 12, 2019

    Title Jenny L. Flores, et al. v. William P. Barr, III, et al.                        Page    5 of 6


   injunction, see id. at 4–7, the Court concludes that Defendants have not made a strong showing
   that Ms. L. constituted special circumstances that “make an award unjust.” See 28 U.S.C.
   § 2412(d). In fact, “[t]he ‘special circumstances’ factor is often associated with some form of bad
   faith or obstinate conduct” by the plaintiff, not obstinacy by government defendants. Caplash v.
   Nielsen, 294 F. Supp. 3d 123, 135 (W.D.N.Y. 2018); see also Wimpy v. Barnhart, 350 F. Supp. 2d
   1031, 1034–36 (N.D. Ga. 2004) (denying attorneys’ fees where the “origin of the litigation was
   plaintiff’s own negligence.”).

           Because Defendants have failed to satisfy their burden to show substantial justification or
   special circumstances, the Court proceeds to analyze reasonableness of Plaintiffs’ fee request.

   B.       Reasonableness of Fee Request

           The EAJA permits fee awards “based upon the prevailing market rates for the kind and
   quality of the services furnished,” capped at $125 per hour, “unless the court determines that an
   increase in the cost of living or a special factor, such as the limited availability of qualified
   attorneys for the proceedings involved, justifies a higher fee.” 28 U.S.C. § 2412(d)(1)(D)(2)(A).
   In certain cases, courts in the Ninth Circuit may authorize enhanced EAJA rates—above inflation-
   adjusted rates—where there was a “limited availability of qualified attorneys for the proceedings
   involved,” and the attorneys had “distinctive knowledge” and “specialized skill” that was “needful
   to the litigation in question” and “not available elsewhere at the statutory rate.” Nadarajah v.
   Holder, 569 F.3d 906, 912 (9th Cir. 2009) (citations omitted).

            Plaintiffs request attorneys’ fees at rates above the inflation-adjusted EAJA statutory cap
   only for attorney Peter Schey. See Am. Mot. at 14 [Doc. # 550]. Defendants oppose the requested
   rate of $950 per hour, an increase from the $875 hourly rate requested and granted for Schey in
   2017. See November 14, 2017 Order at 6 [Doc. # 383]. As discussed at length in the November
   14, 2017 Order, Schey is uniquely positioned to efficiently litigate enforcement actions in this case
   due to his involvement with the Flores Settlement from its inception, his ability to visit class
   members, and his Spanish language fluency. See id. at 6–7. The increased rate is “in line with
   those [rates] prevailing in the community for similar services by lawyers of reasonably comparable
   skill, experience and reputation.” Nadarajah, 569 F.3d at 916 (quoting Blum v. Stenson, 465 U.S.
   886, 895 & n.11 (1984)); see Am. Mot., Ex. 5 (Sobel Decl.) at ¶¶ 11–33 [Doc. # 550-1].

           Defendants do not challenge Plaintiffs’ inflation-adjusted rate of $205.20 per hour for
   Plaintiffs’ other attorneys who opposed Defendants’ Ex Parte Application: Virginia Corrigan,
   Laura Diamond, and Rachel Leach. The Court agrees that the inflation-adjusted rate is proper.


    CV-90                             CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk KT
Case 2:85-cv-04544-DMG-AGR Document 702 Filed 11/12/19 Page 6 of 6 Page ID #:33711



                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES—GENERAL

    Case No.     CV 85-4544-DMG (AGRx)                                 Date   November 12, 2019

    Title Jenny L. Flores, et al. v. William P. Barr, III, et al.                    Page    6 of 6


          Accordingly, the Court GRANTS Plaintiffs’ request to enhance the hourly rate of attorney
   Schey and to adjust for inflation the rates of attorneys Corrigan, Diamond, and Leach.

                                                III.
                                            CONCLUSION

         In light of the foregoing, Plaintiffs’ Amended Motion for Attorneys’ Fees is GRANTED.
   Defendants shall pay Plaintiffs’ attorneys’ fees in the amount of $42,359.00.


   IT IS SO ORDERED.




    CV-90                             CIVIL MINUTES—GENERAL               Initials of Deputy Clerk KT
